NO. 12-05-00151-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§
IN RE: RAYMOND WINGFIELD,
STATE COUNSEL FOR OFFENDERS,
AND KIM VERNON, DIRECTOR,                  §     ORIGINAL PROCEEDING
STATE COUNSEL FOR OFFENDERS,
RELATORS
§





MEMORANDUM OPINION
PER CURIAM
            On July 7, 2005, this Court delivered an opinion conditionally granting the petition for writ
of mandamus filed by relators Raymond Wingfield, State Counsel for Offenders (SCFO), and Kim
Vernon, SCFO Director.  The opinion directed the respondent, the Honorable Jim Parsons, presiding
judge of the 3rd Judicial District Court of Houston County, Texas, sitting in the 349th Judicial
District Court of Houston County, to vacate his orders denying SCFO’s motion to strike the plea in
intervention, denying SCFO’s motion to reconsider its motion to withdraw as counsel for Raymond
Wingfield, and requiring the erection of a Chinese Wall.  Further, the opinion directed the
respondent to enter an order granting SCFO’s motion to strike the plea in intervention and SCFO’s
motion to reconsider its motion to withdraw.  On July 13, 2005, the respondent complied.
            All issues attendant to this original proceeding having now been disposed of, the writ need
not issue.  Accordingly, this original proceeding is dismissed as moot.
Opinion delivered July 29, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.